Citation Nr: 0739061	
Decision Date: 12/12/07    Archive Date: 12/19/07

DOCKET NO.  05-32 400A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for disability of the right 
knee.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Robert L. Grant, Associate Counsel


INTRODUCTION

The veteran had active service from July 1957 to April 1961 
with periods of Reserve duty thereafter.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 decision of the VA 
Regional Office (RO) in Pittsburg, Pennsylvania which denied 
entitlement to the benefits sought.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of his claims and notified him of the 
information and evidence necessary to substantiate the claims 
addressed in this decision.

2.  Right knee arthritis is attributable to the veteran's 
active service.    


CONCLUSION OF LAW

Service connection for arthritis of the right knee is 
warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In this case, 
the Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.  



Pertinent Laws and Regulations

In general, service connection is granted for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.159.  

In order for service connection to be granted, there must be 
competent evidence showing:  (1)  the existence of a current 
disability; (2) in service incurrence or aggravation of a 
disease or injury; and (3) a causal relationship between the 
current disability and a disease or injury incurred or 
aggravated during active service.  Coburn v. Nicholson, 19 
Vet. App. 427 (2006);  Disabled American Veterans v. 
Secretary of Veterans Affairs, 419 F.3d 1317, 1318 (Fed. Cir. 
2005);  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. 
Cir. 2004).  If the veteran fails to demonstrate any one 
element, denial of service connection will result. Disabled 
Am. Veterans, supra; Coburn, supra.

Service connection may also be granted on the basis of a 
post-service initial diagnosis of a disease, when "all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred during service." See 38 C.F.R. 
§ 3.303(d). 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a claim, VA shall give the benefit of the doubt to the 
claimant. 38 U.S.C.A. § 5107 (West 2002 & Supp. 2006).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant. See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

"Nowhere do VA regulations provide that a veteran must 
establish service connection through medical records alone." 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  Lay 
evidence may provide sufficient support for a claim of 
service connection, and it is error for the Board to require 
medical evidence to support that lay evidence.  See Layno v. 
Brown, 6 Vet. App. 465, 469 (1994).  

Analysis

On the enlistment physical examination in July 1957, the 
clinical evaluation of the veteran's lower extremities was 
normal.  There was no pertinent history on the report of 
medical history.  A review of the veteran's service military 
records indicates that he had an orthopedic consultation in 
early August, 1957, approximately three weeks after 
enlistment.  At that time the veteran was noted to have a 
"history of trick knee."   The examiner noted that the only 
abnormality was pain on compression of the patella into the 
femoral notch.  The examiner indicated that "may be early 
chondromalacia but not enough evidence to justify 1910.2A.  
Impression:  Fit for duty."  

In 1957, 1960, 1966, 1967, and 1968, the veteran referred to 
a history of a "trick" or locked knee.  Clinical 
evaluations did not identify a knee abnormality.   

Post-service, medical records include reports of  x-rays were 
taken of the veteran's right knee in August of 2002 which 
showed degenerative joint disease.  Medical notes from 
October of 2002 indicate that the veteran has a history of 
right knee surgery in the 1970's and began experiencing 
significant pain and swelling three years prior.  In April of 
2003 the veteran was diagnosed with bilateral 
tricompartmental DJD, worse on the right and was said to be a 
candidate for total knee replacement.  

In September of 2005 the Chief of Orthopedic Surgery at the 
VA Medical Center in Ann Harbor, Michigan, stated that the 
veteran had severe arthritis of the right knee.  The veteran 
was described as "long standing" within the orthopedic 
department.     The physician was given a history by the 
veteran which included a "trick knee" which buckled /gave 
out while the veteran was in training.  

The physician offered the following hypothetical and opinion:  

This active duty injury could have been 
compounded by improper or intense 
physical activities at the time.  If the 
knee was left untreated and he began to 
do his physical training such as squat 
thrusts, deep knee bends, duck walking, 
and sudden changes in direction or heavy 
weight bearing activities too early, 
further damage to his knee could have 
occurred.  This would be a contributing 
factor for degenerative joint 
disease/osteo arthritis that developed 
over the years.  Given the above 
scenario, his right knee arthritis more 
likely than not resulted from an 
aggravation of a pre-existing condition.  

The Board finds that the competent evidence of records 
demonstrates that the veteran has a current disability in the 
form of arthritis of the right knee.   In addition, the 
statements of the veteran indicate an injury in 1957 during 
active service.  Finally, there is medical opinion evidence 
which finds a nexus between the veteran's current disability 
and active service.   There is no medical opinion evidence in 
the record to refute this assertion.   While the Board 
believes more information would be helpful, the record as 
currently constituted is adequate and in the veteran's favor, 
particularly according him all reasonable doubt.  As such, 
the Board is compelled to grant the veteran the benefit of 
the doubt and find that the preponderance of the evidence 
supports a finding of service connection for disability to 
the right knee.   




ORDER

Entitlement to service connection for arthritis of the  right 
knee is granted.  



____________________________________________
V. L.  JORDAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


